                       No. 6:19-cv-00269

                    Natasha N. Starnes,
                          Plaintiff,
                             v.
             Family Dollar Stores of Texas, LLC,
                         Defendant.

                 Before BARKER , District Judge

                            ORDER

     Family Dollar Stores filed a notice of removal to federal
court on June 24, 2019. Doc. 1. Pursuant to 28 U.S.C.
§ 636(b)(1) and (3), the case was referred to United States
Magistrate Judge K. Nicole Mitchell. On October 18, 2019, the
parties filed a joint motion to remand the case to the 188th Ju-
dicial District Court, Gregg County, Texas. Doc. 5. Remand is
appropriate, according to the parties, because this court lacks
jurisdiction. Id. The purported basis for this court’s jurisdic-
tion was diversity of citizenship. Id. The diversity statute pro-
vides federal jurisdiction only for cases in which the amount-
in-controversy exceeds $75,000. 28 U.S.C. § 1332. The parties
agree that the amount-in-controversy in this case does not
meet that threshold. Doc. 5. On October 29, 2019, Judge Mitch-
ell issued a report and recommendation that the parties’ joint
motion to remand be granted. Doc. 6. No party has objected
to the report and recommendation.
     Once a party is served with a copy of a magistrate judge’s
report and recommendation, the party has 14 days to file any
objections. Fed. R. Civ. P. 72(b)(2). When no party objects to
the report and recommendation, the district court “need only
satisfy itself that there is no clear error on the face of the rec-
ord.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420
(5th Cir. 1996) (en banc) (quoting Fed. R. Civ. P. 72(b) advisory
committee’s note (1983)), superseded by statute on other grounds,
28 U.S.C. § 636(b)(1) (extending time to object from 10 to 14
days)). As there is no clear error in the magistrate judge’s re-
port and recommendation, the court adopts it.
    Therefore, the parties’ joint motion to remand (Doc. 5) is
granted. This action is remanded to the 188th Judicial District
Court, Gregg County, Texas. Any pending motions are de-
nied as moot. The clerk of the court is directed to mail a copy
of this order via certified mail to the clerk of the 188th District
Court, Gregg County, Texas, and then close this case.


                     So ordered by the court on December 6, 2019.



                                    J. C AMPBELL B ARKER
                                  United States District Judge




                               -2-
